Order modified by striking out the provision for the nomination of an accountant by the respondent, and the provision limiting the examination to one Saturday afternoon, and by providing that the petitioner may be' accompanied by his own accountant, and that the examination shall proceed on successive Saturday afternoons until completed; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Martin, JJ.